GIERKE, Judge
(concurring):
I concur. I write separately only to distinguish this case from United States v. Moseley, 35 MJ 481 (CMA 1992), in which I dissented.
In Moseley appellant received the advice and assistance of her detailed counsel. She and her counsel made a complete clemency submission to the convening authority. The convening authority had before him everything that he would have had if the post-trial recommendation had been served properly.
In this case appellant was left without counsel to assist him in his post-trial submission to the convening authority. Because a court-martial sentence is inchoate until approved by the convening authority, the convening authority’s action is an integral part of the sentencing process. Denial of assistance of counsel during this critical phase of the sentencing process “is legally presumed to result in prejudice.” Penson v. Ohio, 488 U.S. 75, 88, 109 S.Ct. 346, 353, 102 L.Ed.2d 300 (1988), quoting Strickland v. Washington, 466 U.S. 668, 692, 104 S.Ct. 2052, 2067, 80 L.Ed.2d 674 (1984).